Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 19, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143145                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  JULIE JACKIMOWICZ,                                                                                       Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 143145
                                                                    COA: 294472
  CITIZENS INSURANCE COMPANY OF                                     Ingham CC: 08-000820-NZ
  AMERICA,
             Defendant-Appellant,
  and
  ELDER AGENCY, INC., and
  NANCY LAURILA,
             Defendants.
  _________________________________________/

        On order of the Court, the application for leave to appeal the February 24, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 19, 2011                    _________________________________________
           h1012                                                               Clerk